Citation Nr: 1500402	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the case was subsequently transferred to the RO in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of that hearing has been associated with the Veteran's file.

The issue on appeal was last before the Board in May 2014, when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the May 2014 remand directives, the VA examiner was instructed to provide an opinion regarding each of the Veteran's diagnosed psychiatric disabilities which was diagnosed during the course of this appeal.  The examiner in the August 2014 VA examination addressed only the Veteran's assertion that he has PTSD at the time of the examination.  Although the examiner found that the Veteran's symptoms do not support such a diagnosis at the time of the examination, the examiner did not address the remaining diagnoses.  The examiner also did not provide an opinion as to whether the Veteran had PTSD at any time during the course of the appeal.  The Board finds that this does not adequately respond to the requested opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claim must be remanded to obtain an addendum opinion.  

As the case is being remanded again, the Board requests that another attempt be made to obtain additional private and VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for a psychiatric disability since his discharge from service.  

Additionally, the RO should again request that the Veteran complete the appropriate authorization and consent forms to obtain all pertinent psychiatric treatment records from Dr. Harrington, in San Diego, California, as well as any psychiatric hospitalizations. 

2.  Obtain and associate with the claims file all outstanding VA treatment records.  All attempts to obtain these records should be documented in the claims file.

3.  Return the claims folder to the VA examiner who conducted the August 2014 psychiatric examination for an addendum opinion.  The examiner must provide an opinion as to whether any of the psychiatric disabilities diagnosed at any time during the course of this appeal are causally or etiologically related to his military service.  

The examiner should address the following question for each psychiatric disability diagnosed to include but not limited to PTSD, bipolar disorder, anxiety disorder, depression, bipolar affective disorder, substance induced mood disorder, alcohol dependence, and polysubstance dependence: 

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service?

If the examiner finds that a diagnosis was inaccurately assigned during the course of the appeal, he should state so and provide a rationale as to why the Veteran did not meet the criteria for that diagnosis at any time during the period on appeal.  

If the Veteran met the criteria for a diagnosis of PTSD at any point during the period on appeal, the examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis.  The examiner must also state whether each stressor established by the record was sufficient to produce PTSD and whether there is a link between the current symptomatology and one or more of the in-service stressors.  

If the examiner who conducted the August 2014 VA examination determines that the requested opinions cannot be provided without another examination of the Veteran, this should be scheduled.  If the examiner who conducted the August 2014 VA examination is unavailable, arrange to have the above questions answered by a suitably qualified health care professional.  If this examiner determines that he or she cannot provide the requested opinions without another examination of the Veteran, this should be arranged.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  If an examination is scheduled, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for an acquired psychiatric disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




